                          United States District Court
                                    for the
                          Southern District of Florida

Sasha McNeal, Plaintiff                 )
                                        )
v.                                      )
                                        ) Civil Action No. 18-25376-Civ-Scola
PRB Entertainment, Inc. and             )
others, Defendants                      )
                                        )
     Order Denying the Motion for Leave to File a Third-Party Complaint
       Now before the Court is the Defendants PRB Entertainment, Inc. and
James Fulford’s motion to file a third-party complaint because the propose third-
party defendant “may be liable for all or part of the claim against the
Defendants.” For the reasons set forth below, the Court denies the Defendants’
motion (ECF No. 84.)
       The Court’s Scheduling Order was issued on August 8, 2019. It required
that the parties join additional parties and amend the pleadings by September
4, 2019. (ECF No. 52). The Court’s scheduling order may be modified “only for
good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also, Sosa
v. Airprint Sys., Inc., 133 F.3d 1417, 1419 (11th Cir. 1998) (explaining that a
motion to amend a pleading filed after the expiration of the scheduling order’s
deadline must first hurdle the “good cause” standard of Rule 16(b) before
sprinting through the “leave-freely given” standard of Rule 15(a)). Indeed, “[a]
finding of lack of diligence on the part of the party seeking modification ends the
good cause inquiry.” Id. (citing Sosa, 133 F.3d at 1418).
       “Absent a showing of diligence [by] the party seeking to extend deadlines
contained in the scheduling order” a court should not modify its schedule. See
Lord, 233 F. Supp. 2d at 1278. “This good cause standard precludes
modifications unless the schedule cannot be met despite the diligence of the
party seeking the extension.” Sosa, 133 F.3d at 1418 (quoting Fed. R. Civ. P. 16
advisory committee’s note). Here, the Defendants have been the opposite of
diligent. The deadline to amend the complaint has long expired, and in their
motion the Defendants did not explain why they could not have ascertained these
facts regarding potential third party liability before the Court’s September 4,
2019 deadline.
       The Defendants’ lack of diligence in defending the claim resulted in their
failure to comply with the Court’s scheduling order. Therefore, the Defendants
cannot demonstrate good cause. See Sosa, 133 F.3d at 1418 (if the party cannot
show diligence, the good cause inquiry should end). In sum, the Defendants’
motion to file a third-party complaint is denied.
     Done and ordered at Miami, Florida on March 17, 2020.


                                         ___________________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge
